               Case 2:20-cv-00121-LGW-BWC Document 31 Filed 01/04/21 Page 1 of 1


                                                                                               FILED
                                                                                    John E. Triplett, Acting Clerk
                                                                                     United States District Court



                        In the United States District Court                     By CAsbell at 12:41 pm, Jan 04, 2021




                        For the Southern District of Georgia
                                Brunswick Division
              DANTE G. FREDRICK,                       *
                                                       *
                         Plaintiff,                    *      CIVIL ACTION NO.: 2:20-cv-121
                                                       *
                   v.                                  *
                                                       *
              SGT. ERIC WATSON; MAJOR FNU              *
              MASTROIANNI; and SHERIFF JAMES K.        *
              PROCTOR,                                 *
                                                       *
                         Defendants.                   *


                                                 ORDER

                   After an independent and de novo review of the entire

              record, the Court concurs with the Magistrate Judge’s Report and

              Recommendation.         Dkt. No. 22.   Defendants did not file

              Objections to this Report and Recommendation.          Accordingly, the

              Court ADOPTS the Magistrate Judge’s Report and Recommendation as

              the opinion of the Court and DENIES as moot Defendants’ Motion

              to Dismiss, dkt. no. 4.

                   SO ORDERED, this 4th day of January, 2021.




                                              HON. LISA GODBEY WOOD, JUDGE
                                              UNITED STATES DISTRICT COURT
                                              SOUTHERN DISTRICT OF GEORGIA




AO 72A
(Rev. 8/82)
